Exhibit 10.3

 

[g120831kqi001.gif]

 

June 9, 2015

 

UPDATED OFFER LETTER

 

Chen Schor

94 Arch Street

Needham, MA 02492

 

Dear Chen:

 

This letter updates the terms of your employment with Synta Pharmaceuticals
Corp. (hereinafter “Synta Pharmaceuticals” or the “Company”) as previously set
forth in your original offer letter dated December 3, 2014 (“Original Offer
Letter”) and confirms the changes in your compensation approved by the
Compensation Committee of the Company’s Board of Directors on June 5, 2015. 
This letter refers to your appointment to the position of President and Chief
Executive Officer and a member of the Board of Directors, reporting to Keith
Gollust, Chairman of the Company’s Board of Directors.

 

1.              Effective Date:  The effective date of your new position is
May 7, 2015.

 

2.              Compensation:  Effective June 16, 2016, your base salary will be
$510,000.00 annually, payable at a semi-monthly rate of $21,250.00, from which
all applicable taxes and other customary employment-related deductions will be
taken.

 

3.              Bonus:  You will be eligible to receive an annual, discretionary
performance-based cash bonus with the target amount of such bonus equal to sixty
percent (60%) of your base salary salary at the end of the year to which the
bonus relates, provided that the actual amount of the annual bonus may be
greater or less than such target amount.  Such bonus, if any, will be granted at
the discretion of the Company’s Board of Directors and will be paid to you by no
later than March 15th of the calendar year immediately following the calendar
year in which it was earned.

 

4.              Equity:  You also received options to purchase common stock and
restricted stock that are evidenced by separate agreements.

 

5.              Board Membership:  You shall serve as a member of the Board
while you are employed as the President and Chief Executive Officer, subject to
any required approval.  You shall resign from the Board effective immediately
upon the termination of your employment with the Company for any reason.

 

--------------------------------------------------------------------------------


 

All other terms and conditions set forth in the Original Offer Letter shall
remain in full force and effect.

 

Sincerely,

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

s/ Keith Gollust

 

Keith Gollust

 

Chairman of the Board

 

 

 

 

 

Agreed to and accepted:

 

 

 

 

 

 

 

 

Name:

s/ Chen Schor

 

Date:

6/9/15

 

Chen Schor

 

 

 

--------------------------------------------------------------------------------